              Case: 20-5969         Document: 1       Filed: 08/24/2020     Page: 1




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
       Clerk                        CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                      Filed: August 24, 2020


Mr. Thomas Hauser Castelli
ACLU Foundation of Tennessee
P.O. Box 120160
Nashville, TN 37212

Ms. Charlotte M. Davis
Office of the Attorney General
of Tennessee
P.O. Box 20207
Nashville, TN 37202-0207

Mr. Alexander Stuart Rieger
Office of the Attorney General
of Tennessee
P.O. Box 20207
Nashville, TN 37202-0207

                     Re: Case No. 20-5969, Memphis Ctr for Repro Health, et al v. Herbert Slatery, III, et al
                         Originating Case No. : 3:20-cv-00501

Dear Counsel,

   This appeal has been docketed as case number 20-5969 with the caption that is enclosed on a
separate page. The appellate case number and caption must appear on all filings submitted to the
Court

   Before preparing any documents to be filed, counsel are strongly encouraged to read the Sixth
Circuit Rules at www.ca6.uscourts.gov. If you have not established a PACER account and
registered with this court as an ECF filer, you should do so immediately. Your password for
district court filings will not work in the appellate ECF system.

    At this stage of the appeal, the following forms should be downloaded from the web site and
filed with the Clerk's office by September 8, 2020. Additionally, the transcript order must be
completed by that date. For further information and instructions on ordering transcript
electronically, please visit the court's website.



    Case 3:20-cv-00501 Document 49 Filed 08/24/20 Page 1 of 3 PageID #: 824
              Case: 20-5969        Document: 1       Filed: 08/24/2020       Page: 2




                                 Appearance of Counsel
                   Appellant:    Civil Appeal Statement of Parties & Issues
                                 Disclosure of Corporate Affiliations
                                 Application for Admission to 6th Circuit Bar (if applicable)

                                 Appearance of Counsel
                   Appellee:     Disclosure of Corporate Affiliations
                                 Application for Admission to 6th Circuit Bar (if applicable)

    More specific instructions are printed on each form. If appellant's initial forms are not timely
filed or necessary fees paid, the appeal will be dismissed for want of prosecution. If you have
questions after reviewing the forms and the rules, please contact the Clerk's office for assistance.

                                                  Sincerely,

                                                  s/Antoinette Macon
                                                  Case Manager
                                                  Direct Dial No. 513-564-7015


Enclosure




    Case 3:20-cv-00501 Document 49 Filed 08/24/20 Page 2 of 3 PageID #: 825
              Case: 20-5969      Document: 1       Filed: 08/24/2020     Page: 3




                OFFICIAL COURT OF APPEALS CAPTION FOR 20-5969




MEMPHIS CENTER FOR REPRODUCTIVE HEALTH, on behalf of itself, its physicians and
staff, and its patients; PLANNED PARENTHOOD OF TENNESSEE AND NORTH
MISSISSIPPI, on behalf of itself, its physicians and staff, and its patients; KNOXVILLE
CENTER FOR REPRODUCTIVE HEALTH, on behalf of itself, its physicians and staff, and its
patients; FEMHEALTH USA, INC., on behalf of itself, its physicians and staff, and its patients,
dba Carafem; DR. KIMBERLY LOONEY, on behalf of herself and her patients; DR. NIKKI
ZITE, on behalf of herself and her patients

            Plaintiffs - Appellees

v.

HERBERT H. SLATERY, III, Attorney General of Tennessee, in his official capacity; LISA
PIERCEY, M.D., Commissioner of the Tennessee Department of Health, in her official capacity;
RENE SAUNDERS, M.D., Chair of the Board for Licensing Health Care Facilities, in her
official capacity; W. REEVES JOHNSON, JR., M.D., President of the Tennessee Board of
Medical Examiners, in his official capacity; HONORABLE AMY P. WEIRICH, District
Attorney General of Shelby County, Tennessee, in her official capacity; GLENN R. FUNK,
District Attorney General of Davidson County, Tennessee, in his official capacity; CHARME P.
ALLEN, District Attorney General of Knox County, Tennessee, in her official capacity; TOM P.
THOMPSON, JR., District Attorney General for Wilson County, Tennessee, in his official
capacity

            Defendants - Appellants




     Case 3:20-cv-00501 Document 49 Filed 08/24/20 Page 3 of 3 PageID #: 826
